The evidence was, that the defendant gave several notes to other persons, which come by endorsement to the plaintiff, and that when they had been due six months, the plaintiff, and defendant came to a settlement, computing the interest for that time, and adding it to the principal, and for the aggregate amount, the defendant gave the bond, sued on, payable immediately.
His Honor instructed the jury, that this was not usury, to which defendant excepted.
Verdict and judgment for the plaintiff, and appeal by the defendant.
It is certainly not usurious to take a bond or note on a settlement, for a balance or amount due, including interest up to that time; so as to make the whole bear interest afterwards; for there is no agreement for compound interest, and in fact, no compound interest, as such, received. It was said, indeed, by Chief Justice ABBOTT, to be settled, that where a party advances money to another on account, he may charge interest, and at the end of each year, make a rest, adding the principal and interest together, so as to make both capital; Eaton v. Bell, 5 Barn, and Ald. 34; and he cites, with approbation, Lord ELDON'S decision in Ex parte Bevan, 9 Ves. 223, that where, upon such an account, the parties agreed at the end of six months to settle the account, and that the balance of account, including the intermediate *Page 583 
interest, should carry interest, it was good, such rest not having been originally agreed for, and it thus not appearing that the loan was made in contemplation of compound interest for fractions of a year. That is much stronger than the present case, for there was never a loan of money here, but the transaction was an isolated one, and the plaintiff was entitled to recover and collect the whole sum due, as well for interest as principal on the notes purchased by him; but instead of demanding payment, took a new security for the debt, bearing the legal rate of interest thereafter. It is no more usury than taking a note for an open account, which did not bear interest, or upon a general settlement of notes and accounts bona fide, made at a shorter interest of one year from the commencement of the account, or the last settlement.
PER CURIAM,                              Judgment affirmed.
 *Page 1